REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Abstract
The abstract paragraph, filed on 12/31/2020, is amended to be in a separate abstract sheet.
Claims
Claim 1, in 17th line, after “…, wherein” and prior to “pivotal”, [[the]] is deleted and in place inserted --a--
	Claim 1, in 25th line, after “item out of the bowl and into” and prior to “hot fluid”, [[a]] is deleted and in place inserted --a--
	Claim 9, after “wherein a top side of the” and prior to “plate has a concave shape”, inserted --movable--
	Claim 16, in 24th line, after “…, wherein” and prior to “pivotal attachment”, [[the]] is deleted and in place inserted --a--
Claim 16, in 31st line, after “…which” and prior to “food item is contained within the bowl”, [[a]] is deleted and in place inserted --the--
Claim 16, in 33rd line, after “…the food item out of the bowl and into” and prior to “hot fluid”, [[a]] is deleted and in place inserted --the--
Claim 16, in 37th line, after “ejecting the food item out of the bowl and into” and prior to “hot fluid”, [[a]] is deleted and in place inserted --the--
Notice of Rejoinder
Claims 1, 3, and 5-10 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19 are directed to the process of making or using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see remarks filed on 04/01/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, all the previous rejections of claims 1, 3, 5-10, and 16-19 have been withdrawn. 
Response to Amendment
	Claims 2, 4, and 11-15 are cancelled.
	In view of the amendment, filed on 02/23/2022, the following rejections are withdrawn from the previous office action, mailed on 11/23/2021.
Rejections of claims 1, 3, and 5-10 under 35 U.S.C. 112(a)
Rejections of claims 1, 3, and 5-10 under 35 U.S.C. 103 as being unpatentable over Kiehm (US 6,644,179)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 6 recites “a biasing mechanism for transferring the lever from …” wherein specification defines “a bent spring, a compression spring, and a silicone”, as a corresponding structure for the claimed generic place-holder of “a biasing mechanism”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 3, 5-10, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest the claimed device, as claimed in claims 1 and 16, comprising a bowl having a base, wherein a bottom of the bowl defines an opening; a movable plate positioned about the base; a shaft coupled to the movable plate and extending through the opening defined by the bottom of the bowl; wherein the base defines an extending portion through which the opening is defined such that the shaft extends through the extending portion; a shank selectively engaged with the bowl such that a second bowl with a different shape may be replaceably engaged with the shank, the shank having a handle at a proximal end thereof, and a distal end selectively engaged with the bowl by receiving the extending portion of the base; a lever pivotably attached to the shank at a medial portion thereof, wherein a pivotal attachment is spaced apart from the bowl, and wherein the lever is configured to impart translation of the movable plate by operation of a proximal end of the lever by a finger or thumb; and a securing mechanism detachably coupling the lever to the shaft, the securing mechanism comprising a bolt that screws into a free end of the shaft; wherein, during operation, the lever is translatable between a first position in which a food item is contained within the bowl and a second position in which the lever is manipulated to push the shaft to move the movable plate to thereby eject the food item out of the bowl and into the hot fluid.
The closest references of Kiehm (US ‘179) fails to disclose a shaft coupled to the movable plate and extending through the opening defined by the bottom of the bowl and a lever pivotably attached to the shank at a medial portion thereof, wherein the lever is configured to impart translation of the movable plate by operation of a proximal end of the lever by a finger or thumb, and a securing mechanism detachably coupling the lever to the shaft, wherein the securing mechanism comprising a bolt that screws into a free end of the shaft. Therefore, claims 1, 3, 5-10, and 16-19 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        04/23/2022